                                          Case 5:18-cv-05459-NC Document 136 Filed 08/04/21 Page 1 of 3




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                 UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         JESSE BOSWORTH,                                   Case No. 18-cv-05459-NC
                                  11
                                                       Plaintiff,                          ORDER AFTER PRETRIAL
Northern District of California




                                  12                                                       CONFERENCE
 United States District Court




                                                v.
                                  13
                                         CITY OF SAN JOSE, and others,
                                  14
                                                       Defendants.
                                  15
                                  16
                                  17          The Court held a pretrial conference on August 4, 2021. This order summarizes the
                                  18   events discussed at the pretrial conference:
                                  19          1. LOCATION: The trial will take place in Courtroom 3; not Courtroom 7 as the
                                  20             Court stated in its Order Regarding Upcoming Trial (ECF 127). Courtroom 3 is
                                  21             equipped with screens for the jurors, counsel, and the Court to view exhibits.
                                  22             However, Courtroom 3 is not equipped with plexiglass, so the parties should
                                  23             plan accordingly.
                                  24          2. COURTROOM WALK-THROUGH: The parties are to coordinate with my
                                  25             Courtroom Deputy, Lili Harrell, to schedule a walk-through and tech rehearsal
                                  26             during the week of August 9, 2021.
                                  27          3. JURY TRIAL SCHEDULE: The trial will begin with opening statements on
                                  28             Tuesday, August 17, 2021, at 9:00 a.m. The trial will run from 9:00 a.m.
                                       Case 5:18-cv-05459-NC Document 136 Filed 08/04/21 Page 2 of 3




                                  1         through 4:00 p.m. each weekday with a morning break, lunch break, and
                                  2         afternoon break. Each side will have 10 hours to present their arguments for
                                  3         both phases of the trial.
                                  4      4. MASK POLICY: The Court requires all individuals to wear masks inside the
                                  5         courtroom. Witnesses and attorneys may wear clear masks for their testimony
                                  6         and opening and closing statements.
                                  7      5. PUBLIC ACCESS TO TRIAL: To ensure public access, the proceedings will
                                  8         be broadcast via the Court’s teleconference line. The teleconference line phone
                                  9         number is available at: https://www.cand.uscourts.gov/judges/cousins-
                                  10        nathanael-nc/.
                                  11     6. BIFURCATION: The trial will be bifurcated. First, the jury will hear all of the
                                            claims. If the jury finds for Plaintiff on liability and punitive damages, then the
Northern District of California




                                  12
 United States District Court




                                  13        issue of the amount of punitive damages will be tried in the second phase. The
                                  14        second phase will begin immediately after the jury returns its verdict.
                                  15     7. STIPULATIONS: The Court GRANTS the stipulation regarding Defendant
                                  16        Officer Richard Harrison’s remote appearance by Zoom (ECF 129).
                                  17     8. JURY QUESTIONNAIRE: The Jury Office has distributed the jury
                                  18        questionnaire to the potential jurors. The Court will send the juror responses to
                                  19        the parties during the week of August 9, 2021. At that time, the Court will set a
                                  20        deadline for the parties to make any for cause challenges to potential jurors.
                                  21     9. JURY SELECTION: Jury selection will take place on Monday, August 16,
                                  22        2021, at 9:00 a.m. in Courtroom 3. The Court will request that the Jury Office
                                  23        prepare 40 jurors for selection. The jurors will come to Courtroom 3 in two
                                  24        groups of no more than 20 jurors. The parties will each have 20 minutes for voir
                                  25        dire of each group of jurors. Each side will have three peremptory challenges
                                  26        total for all approximately 40 jurors. Eight jurors will be selected.
                                  27     10. JUROR QUESTIONS: In light of the unique challenges presented by the
                                  28        COVID-19 pandemic and the limited juror congregation space, the Court will
                                                                                2
                                          Case 5:18-cv-05459-NC Document 136 Filed 08/04/21 Page 3 of 3




                                  1             not allow jurors to ask questions following direct or cross-examination of
                                  2             witnesses. The jurors will still be able to ask the Court questions during jury
                                  3             deliberation.
                                  4          11. WITNESS LIST: The parties submitted a joint witness list at ECF 82. At the
                                  5             pretrial conference, the parties confirmed that the witness list is final.
                                  6             Accordingly, testimony by any witnesses not listed in ECF 82 is not permitted
                                  7             without leave of court.
                                  8          12. ADMITTED EXHIBITS: The parties submitted a joint exhibit list at ECF 90 in
                                  9             which Defendants reserved their right to introduce portions of recordings listed.
                                  10            In the interest of clarity, the Court ORDERS the parties to submit an updated
                                  11            final exhibit list, without reservations, by August 9, 2021.
                                             13. PLAINTIFF’S DEPOSITION EXCERPTS: The Court ORDERS the parties to
Northern District of California




                                  12
 United States District Court




                                  13            meet and confer regarding the introduction of Plaintiff’s previously recorded
                                  14            deposition as his testimony. If the parties cannot stipulate to include or exclude
                                  15            the deposition, they are to file a joint supplemental brief by August 9, 2021.
                                  16         14. COVID-19 VACCINATION: As a final note, the Court strongly encourages all
                                  17            trial participants to get vaccinated for COVID-19 as soon as possible.
                                  18
                                  19         IT IS SO ORDERED.
                                  20
                                  21   Dated: August 4, 2021                     _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                  22                                                   United States Magistrate Judge
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                    3
